In a negligence action to recover damages for personal injuries, loss of services, etc., (1) plaintiffs Rhodes appeal from so much of an order of the Supreme Court, Nassau County, entered February 24, 1972, as denied the branch of their motion, pursuant to CPLR 3403 (subd. [a], par. 3), which was for a special trial preference; and (2) defendants Mann cross-appeal from so much of the same order as granted the branch of said plaintiffs’ motion which was for leave to amend the complaint so as to increase the ad damnum on behalf of plaintiff Pearl Rhodes from $50,000 to $100,000 and to serve a supplemental bill of particulars. Order modified, by striking therefrom the decretal provision denying the motion of plaintiffs Rhodes insofar as it was for a special trial preference and substituting therefor a provision granting such relief. As so modified, order affirmed, with $10 costs and disbursements to appellants-respondents jointly against defendants appearing separately. In our opinion, Special Term improvidently exercised its dis*924eretion in denying the branch of the motion of plaintiffs Rhodes which was for a special trial preference in the interests of justice. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.